DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered. 

Specification 

The disclosure is objected to because of the following informalities. Appropriate correction is required. The amended specification filed on 12/17/2021 does not have the reference sign 600 shown in the replacement drawings filed on 09/15/2021. 

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 560.  While the original Fig. 5B filed on 07/30/2019 showed the reference sign 560, the replacement sheet filed on .  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Status of Rejections 

The previous rejection of claims 1-11 under 35 USC 112 (a) for lack of written description are withdrawn in view of amendments of the claims by the applicants.  

The previous rejection of claims 1-8 under 35 USC 112 (b) are withdrawn in view of amendments of the claims by the applicants.  

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):


Claims 9-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 9, use of different terms (“flow diffuser” in the claim and “flow barrier” in the specification) for the structure 550 in the specification and the claim makes the claim indefinite.

Claims 10 and 11 are rejected, because they depend from the rejected claim 9.

Allowable Subject Matter 

Claims 1-8 are allowed.

Claims 9-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Reasons for Allowable Subject Matter

The closest prior art reference is US pre-grant patent publication no. 2010/0086829 (hereinafter called Ridley). Ridley discloses cell stack 1 comprising bipolar plate electrodes (reads on a bipolar electrolytic cell) (see Abstract, Fig. 1 and paragraph 0033), comprising: a plurality of half-cell frames 2,3 (reads on a plurality of modules) arranged in parallel (see Fig. 1 and paragraph 

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SALIL JAIN/Examiner, Art Unit 1795